Dear Mr. McGehee:
We are in receipt of your request for an Attorney General's opinion regarding voting by patients at the Feliciana Forensic Facility. Specifically, you have requested an opinion on the following questions:
          1.  What category of Forensic patient, if any, can legally register to vote?
          2.  If a Forensic patient is eligible to vote must the vote be cast in person or may the vote be cast by mail?
          3.  If a Forensic patient votes in person who is responsible for security and may the security personnel enter the polling place and/or the voting booth?
In response to your first question, it is our opinion that a patient who is convicted of a felony is prohibited from registering and/or voting in accordance with LSA-R.S. 18:102. However, if a patient is committed to the facility for a sentence of "not guilty by reason of insanity", the patient thereby has not forfeited his right to register to vote.  (See, Atty.Gen.Op. 83-918, enclosed herein.)  Additionally, the provisions of the new "motor voter law", LSA-R.S. 18:115, allow a patient to register by mail.
In response to your second question, it is our opinion that an eligible patient of the facility may vote by absentee mail in accordance with LSA-R.S. 18:1303, which provides:
 G.  Persons incarcerated.  A person incarcerated in an institution inside or outside the parish in which he is qualified to vote, who is not under an order of imprisonment for conviction of a felony, may only vote absentee by mail and only upon meeting the requirements of this Chapter and certification to the appropriate registrar by the sheriff of the parish where the person is incarcerated that he is not a convicted felon.
We understand that this provision does not specifically apply to the facility due to the fact that it is a state facility and therefore, the sheriff is not in a position to certify whether the incarcerated person is a convicted felon or not.  Therefore, we suggest that the proper person at the facility certify to the registrar whether the incarcerated person is a convicted felon, if said person requests to register and vote.
As a result of the above answers, we do not need to respond to your third question.  If we can be of further assistance in this matter, please contact our office.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              _________________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL/pb
DATE RECEIVED:
DATE RELEASED:
ANGIE ROGERS LAPLACE ASSISTANT ATTORNEY GENERAL